Citation Nr: 1334001	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, to include major depressive disorder.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to August 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for psychiatric disability because his psychiatric disorder was in remission when he entered active service and was aggravated while he was on active duty.

For the most part, the service treatment and personnel records have not been obtained; however, service records that have been obtained show that the Veteran underwent a behavioral health evaluation in July 2006 following a period of being away without leave.  Dysthymic disorder was diagnosed.  The post-service medical evidence shows that he has been diagnosed with major depression and other disorders.

The record does not reflect that the RO has undertaken all indicated development to obtain the Veteran's complete service treatment records and service personnel records.  

The Veteran reported to a physician at the Duke University Medical Center (Duke) in February 2009 that he was hospitalized at Duke as an adolescent in 1996 and 1997 for depression, suicidality, and behavioral problems.  He reported to a VA examiner in October 2011 that he received some outpatient treatment during adolescence as well.  Records pertaining to the Veteran's pre-service psychiatric treatment are not of record.  

The Veteran also reported having been hospitalized three to five times during service.  He specified to a physician at Duke in February 2009 that he had been hospitalized during service at the John Umstead Hospital in Butner, North Carolina, as well as in San Antonio, Texas and Petersburg, Virginia.  Records pertaining to this alleged psychiatric treatment are not of record.

The physician at Duke further noted that the Veteran was hospitalized at the John Randolph Medical Center in Virginia in 2006, but he did not specify whether this was during or after service.  There is no record of this hospitalization in the file.  Additionally, the Veteran told a Durham VA Medical Center physician that he was hospitalized at the Central Regional Hospital in 2009 and at Duke in 2010, and told the VA examiner that he was hospitalized at the Durham VA Medical Center in June 2011.  The file contains hospitalization records from Duke from February 2009 but contains no other hospitalization records.  

The record shows that the RO has requested Duke to provide records pertaining to treatment of the Veteran in 2006 and subsequently, but the record does not show that the RO has undertake appropriate development to obtain the other outstanding private treatment records.

The Veteran was afforded a VA examination in October 2011.  The examiner essentially opined that the Veteran's psychiatric disability existed prior to service and continued thereafter.  At this point in time, a service entrance examination report is not of record.  The Veteran is presumed to have been in sound condition at the time of his entrance onto active duty except for defects, infirmities or disorders noted on the entrance examination.  This presumption may only be rebutted by clear and unmistakable evidence that the disability existed prior to service and clear and unmistakable evidence that the disability was not aggravated by active duty.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  Therefore, the VA medical opinion is not adequate for adjudication purposes.

In light of these circumstances, this case must be remanded for the attainment of the Veteran's outstanding medical and service personnel records and for an another VA psychiatric examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request the Veteran to provide identifying information and any necessary authorization to enable VA to obtain all available, outstanding records pertaining to VA and non-VA treatment or evaluation of the Veteran for any psychiatric problems prior to service, during service and after service, to include the names and addresses of any outpatient treatment providers in the 1990s and the hospitals where he was treated in-service.  The records requested should include those pertaining to the Veteran's treatment at the Duke Medical Center in 1996 and 1997.     

All attempts to procure records should be documented in the file if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The RO or AMC also should undertake appropriate development to obtain all available service treatment and personnel records.  Development to obtain the service records should continue until the records are obtained or it is determined that further development to obtain the records would be futile.  All attempts to procure these records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

	3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim.  

	If a report of a service entrance examination is not of record or if the report of a service entrance examination shows that the Veteran was not found to have an acquired psychiatric disorder, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was present during service.

	With respect to each such disorder that the examiner believes was present during service, the examiner should state an opinion as to whether the evidence clearly and unmistakably establishes that the disorder existed prior to service and clearly and unmistakably establishes that the disorder underwent no permanent increase in severity as a result of service.

	With respect to any currently present acquired psychiatric disorder that was found on a service entrance examination, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder increased in severity during service and if so whether the evidence clearly and unmistakably establishes that the increase was due to natural progress.

With respect to any currently present acquired psychiatric disorder that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                         (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

